Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In the IDS filed 3/26/21 items 3 and 4 in the foreign document portion are duplicate entries.  Item 4 is being crossed off to avoid the duplicate citation, no further action is needed by Applicant.  All other foreign documents have been received in the parent application.
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  
Claims 14 and 15 both recite “by the separation” which can be deleted, as the claim already states that there is a separation there would be a gap formed at that location, thus “formed by the separation” is redundant and not necessary.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 2 is restating the same recitation as line 6 of claim 1 and thus does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,989,213. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application has only removed one limitation from the previous set of allowed claims, that being the pressure ring.  Thus the claims of the patent include all of the limitations of the instant application.  The removal of the pressure ring would have been further obvious to one having ordinary skill in the art since the pressure ring is merely acting as an intermediate member preventing the spring from directly touching the bearing, regardless of the presence of a pressure ring or not the assembly as a whole functions the same with the spring ultimately transmitting a biasing force to the bearing.  
Allowable Subject Matter
Claims 1 and 3-15 would be allowable upon the filing of a terminal disclaimer.  
The following is an examiner's statement of reasons for allowance: The prior art of record does not disclose nor render obvious the combination of a pump or a bearing for the pump comprising an antifriction bearing having an inner ring and an outer ring, a first surface of the outer ring on a first side of the bearing transverse to an axis of a shaft (axial end face of bearing ring) contacting a bearing housing when the pump is in a shutdown state and a second surface of the inner ring, opposite the first and also transverse to the shaft (axial end face), contacts the shaft of the pump, and a spring is arranged at the bearing such that a spring force is transmitted to the bearing such that the bearing is biased to a position that keeps a lifting element and a counter element of the pump separated from each other (biased open) in a shutdown state of the pump.  The claims require two conditions during the shutdown state, the first surface of the outer ring (axial end face) in contact with the housing and spring biasing the lifting element into an open state when shutdown and thus the spring element has to be biasing the outer ring (or whole bearing) in a manner that is pushing the outer ring against the housing in the shutdown state, based on this condition the spring must be on the opposite side of the bearing relative to the first surface.  While DE886250 (cited by Applicant) shows a similar arrangement the outer ring is floating within the housing and not in contact with the housing and DE8104909 (also cited by Applicant) also shows a similar arrangement at bearing element 10 where the outer ring does contact the housing however this bearing is not on the shaft as the shaft is element 4, the bearing is on an end cap or extension piece that serves the function of a fine adjustment mechanism.  Even if the extension piece was considered part of the shaft the reference still teaches the use of shims between the inner ring and the extension piece and thus the inner ring does not contact the shaft as required by the claims and the shims are critical to the document as they are used as part of the adjustment feature, removing these shims would not be obvious without destroying the invention of the prior art and hindsight reconstruction, more specifically the reference teaches away from a contact between the shaft and the inner ring along an axial end surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656